Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
In regards to claims 1-19 and 27, the closest prior art is Hasbun (US 2019/0102330), however Hasbun either alone or in combination with other prior art of record does not anticipate and/or make obvious all aspects of these claims.  Specifically, the independent claim 1 requires “a first command bus, a second command bus, and a data bus” that the “logic die including an interface circuit” that “receive multiple memory requests from an external host” and that data is received from “a first memory die” and “a second memory” based on commands received on the first and second command busses, Hasbun does not disclose nor make obvious all of these required aspects of the claim.
 In regards to claims 20-23, the closest prior art is also Hasbun, however Hasbun either alone or in combination with other prior art of record does not anticipate and/or make obvious all aspects of these claims.  Specifically, the independent claim 20 requires that a target location of a third memory request, which depends on both the first and second command/address busses, “a data target location depends on a state of a particular bit of a command on the second command/address bus”, Hasbun does not disclose nor make obvious all of these required aspects of the claim.
In regards to claims 24-26 the closest prior art is also Hasbun, however Hasbun either alone or in combination with other prior art of record does not anticipate and/or make obvious all aspects of these claims.  Specifically, the independent claim 24 requires “a first number of bits on the first command/address bus identifies the third memory access operation for the second memory without the stack of memory die, and a different second number of bits on the second command/address bus confirms the third memory access operation is for the second memory”, Hasbun does not disclose nor make obvious all of these required aspects of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137